v. State, 110 Nev. 349, 359, 871 P.2d 944, 950 (1994). The district court
                denied the Lozada petition, and this court upheld the judgment, Lancaster
                v. Warden, Docket No. 51446 (Order of Affirmance and Limited Remand to
                Correct the Judgment of Conviction, October 26, 2009). Appellant filed
                the instant post-conviction petition on August 2, 2011. Because appellant
                filed his petition more than 8 years after the entry of the judgment of
                conviction, the petition was untimely under NRS 34.726. It also was
                successive pursuant to NRS 34.810(2). The petition therefore was
                procedurally barred absent a demonstration of good cause and prejudice.
                NRS 34.726(1); NRS 34.810(3). If appellant cannot demonstrate good
                cause, the district court may nevertheless excuse a procedural bar if he
                demonstrates that failing to consider the petition would result in a
                fundamental miscarriage of justice. Pellegrini v. State, 117 Nev. 860, 887,
                34 P.3d 519, 537 (2001). A fundamental miscarriage of justice requires "a
                colorable showing" that the appellant is "actually innocent of the crime."
                Id. He "must show that it is more likely than not that no reasonable juror
                would have convicted him absent a constitutional violation." Id. In this
                context, actual innocence means "factual innocence, not mere legal
                insufficiency." Mitchell v. State, 122 Nev. 1269, 1273-74, 149 P.3d 33, 36
                (2006) (internal quotation marks and citation omitted).
                            As good cause to overcome the procedural bars, appellant
                argues that counsel was ineffective on a number of grounds, including that
                counsel had a conflict of interest based on counsel's alleged agreement
                with the victim's family members to prevent the victim's appearance at
                court appearances in exchange for payment. While an ineffective-
                assistance-of-counsel claim may excuse a procedural default, "the
                ineffective assistance of counsel claim itself must not be procedurally

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                defaulted." Hathaway v. State, 119 Nev. 248, 252, 71 P.3d 503, 506 (2003).
                Because appellant's claims of ineffective assistance of counsel are
                untimely, they cannot serve as good cause for the delay in filing his
                petition and he has not explained why he could not have raised those
                claims in his prior post-conviction petition. Appellant also argues that his
                physical and mental health issues establish good cause for the delay in
                filing his petition. However, he has not explained how those matters
                prevented him from filing his petition for 8 years after the filing of the
                judgment of conviction. We therefore conclude that the district court did
                not err by denying his post-conviction petition as procedurally barred
                without conducting an evidentiary hearing on his good-cause claims.'
                            Appellant next argues that he is actually innocent because his
                physical limitations precluded him from becoming sexually aroused and
                therefore he could not have committed his crimes. Because appellant
                pleaded guilty, he must demonstrate not only that he is factually innocent
                of the charges to which he pleaded guilty but also that he is factually
                innocent of any more serious charges forgone in the plea bargaining
                process. Bousley v. United States, 523 U.S. 614, 623-24 (1998). Appellant
                does not address actual innocence relative to any charges relinquished by
                the State during negotiations. Nevertheless, we conclude that his claim
                lacks merit because the offense of lewdness with a child does not require


                       'To the extent appellant argues that NRS 34.726 should be subject
                to equitable tolling, we reject that argument because the plain language of
                that statute provides that a petitioner must demonstrate good cause for a
                delay in filing a post-conviction petition and that good cause may exist if
                he demonstrates that the delay was not his fault and prejudice. See NRS
                34.726(1)(a), (b).



SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
                that the criminal act arouse the defendant. See NRS 201.230(1) (requiring
                the criminal act was committed "with the intent of arousing, appealing to,
                or gratifying the lust or passions or sexual desires of that person or of that
                child"). Accordingly, we conclude that the district court did not err by
                denying his claim of actual innocence without conducting an evidentiary
                hearing. 2
                             Having considered appellant's arguments and concluded that
                they lack merit, we
                             ORDER the judgment of the district court AFFIRMED.




                                            (c:L.                      ,J
                                         Hardesty



                Parraguirre '41                             Cherry



                cc: Hon. Jerome Polaha, District Judge
                     Karla K. Butko
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk



                      2 To  the extent appellant argues that trial counsel's ineffective
                assistance establishes actual innocence, his claim lacks merit as the actual
                innocence exception requires him to show that he is factually innocent of
                the crimes charged, see Mitchell, 122 Nev. at 1273-74, 149 P.3d at 36, and
                his ineffective-assistance-of counsel claims make no such showing.



SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A